Citation Nr: 9934308	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-01 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty for training from May to 
August 1983.  He had subsequent periods of active duty for 
training and inactive duty training.  From July 18-31, 1992, 
he was on active duty for training at Eglin, Florida.  

This appeal originally arose from a March 1997 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  That rating 
decision on appeal found that new and material evidence had 
not been submitted to reopen the veteran's previously denied 
claim for service connection for a back disorder, which had 
been denied by a rating decision dated in June 1992.  

In June 1999, the Board determined that the current claim was 
actually a new claim, based on the veteran's contention that 
he injured his back during a training exercise in July 1992, 
which was after the date of the previous rating decision.  
Thus, the case was remanded for readjudication on that basis.  
The RO denied the claim in a July 1999 rating action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran injured his lower back in a motor vehicle 
accident in 1988, and he was receiving treatment for low back 
pain in the months leading up to July 1992.

3.  The veteran's lower back disability did not undergo an 
increase in severity during any period of active duty for 
training.




CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  A pre- 
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

The veteran contends that his back disorder was incurred 
during or aggravated by an injury that occurred during BRAAT 
training at Eglin Air Force Basis in July 1992.  The record 
indicates that the veteran had no back complaints or 
pathology during his initial period of active duty for 
training in 1983.  He was involved in a motor vehicle 
accident in 1988 which resulted in a compression fracture of 
L3.

In October 1991, the veteran filed a claim for service 
connection for lower back pain, which he indicated had arisen 
"over a period of time."  A rating decision dated in June 
1992 denied that claim.  The veteran did not appeal and it 
became final.  As noted above, the current claim involves the 
veteran's contention that he was injured during a period of 
training in July 1992.  

Private chiropractic records show that the veteran was seen 
in March 1992 with complaints of lower back pain, which he 
stated had started "slowly for about a year."  He reported 
that he had "rolled [his] truck about 3 yr ago."  He was 
seen from March through December 1992 with pain and stiffness 
in the lower back.  He was given adjustments and occupation 
therapy during that period.  

On July 27, 1992, the veteran was seen at AFSC Regional 
Hospital with complaints of low back pain from field 
training.  The diagnosis was low back sprain/spasm, and he 
was prescribed a muscle relaxer and pain killer.  The veteran 
was issued a profile which stated that he was to be 
restricted to light duty and not to lift anything greater 
than 10 pounds or do any stooping or bending.

On a May 1995 private medical report, the veteran reported 
that he had injured his back while playing basketball three 
weeks earlier during military duty, and that he had 
originally injured it three years before that on active duty.  
The assessment was lumbar strain.  In October 1995, he was 
seen with complaints of recurrent back pain.  The physician 
noted that "(h)e has had no history of injury but this has 
gone on for several years, having recurrent pain."  
Examination revealed negative straight leg rasing test, 
normal reflexes, and no radiation of pain.  There was 
bilateral tenderness in the lumbar area.  The diagnosis was 
again lumbar strain.  On VA examination in December 1996, the 
veteran reported that he had initially injured his back 
during the BRAAT training, and had experienced progressive 
back pain since that time.  He had been treated by 
chiropractor and acupuncturist, and was currently taking 
Robaxin and Tylenol.  The examiner noted chronic lumbosacral 
strain.

In April 1997, the veteran was seen by Paul L. Raby, M.D., an 
orthopedist, at the request of the Air National Guard.  The 
veteran reported that he had injured his lumbar spine in July 
1992 while unloading luggage from a truck, and lifting a 30 
pound clothes bag.  He complained of pain at the level of the 
lumbar spine on the left side over the left sacroiliac joint, 
and on the left thigh to the left knee.  He also reported 
numbness from the left knee down to the left ankle on the 
lateral aspect.  On examination, the veteran had full forward 
flexion and no weakness or neurological deficits of the lower 
extremities.  X-ray showed old fracture at L3 with minimal 
compression of about 0.5 centimeter.  This was noted to be 
the result of a motor vehicle accident in 1989.  The clinical 
diagnosis was chronic lumbar syndrome with left sciatica.  
The examiner stated that in his opinion the actual problem 
was work-related and in the line of duty because the lumbar 
spine problem started while the veteran was on special 
maneuvers in Florida.  A MRI was recommended.

The veteran was seen in June 1998 by a service department 
physican who noted that a MRI showed disc protrusions with 
degenerative changes at several levels of the lumbar spine.  
The veteran reported having sustained a compression fracture 
of L3 in 1985 after which he "did quite well" until a heavy 
lifting incident in 1992.  The physician indicated that 
"(t)hat is most likely the injury which caused most of his 
present and ongoing problems."  The veteran was described as 
improved on Daypro, and he was to continue that, as well as 
exercise and heat.

Lt. Col. Carol S. Ramey, the Air Force Chief of Aerospace 
Medicine, Office of the Air Surgeon, prepared a memorandum 
dated in July 1998.  Dr. Ramey stated that the veteran's 
medical history was significant for the motor vehicle 
accident in the 1980's which resulted in a compression 
fracture of L3, and that he had apparently been relatively 
asymptomatic until the single episode of repetitive lifting 
in July 1992 caused back pain.  A MRI conducted in June 1998 
had demonstrated degenerative disc changes at L2-3, L4-5, and 
L5-S1.  Dr. Ramey noted that this was the pattern of 
degenerative disc disease, a chronic condition, which was due 
to long-term wear and tear on the back and was more frequent 
in smokers.  Furthermore, the MRI did not show the type of 
disc injury pattern that was associated with a single injury 
resulting in acute disc herniation, and it did not appear 
that the July 1992 incident involved activities that were 
incompatible with what the veteran might do in the routine 
course of living.  Dr. Ramey concluded that the veteran's 
back problem was not in the line of duty, since it was of a 
chronic nature, gradually worsened over the years, and the 
degree of degeneration seen on MRI in 1998 strongly supported 
the conclusion that disease existed prior to 1992.  An 
orthopedic consultant was noted to corroborate that 
conclusion.

In June 1999, the veteran underwent a left L4-5 lumbar 
diskectomy.

Review of the complete record indicates that the veteran 
originally injured his lower back in a motor vehicle accident 
in or around 1988, and that he was treated for low back pain 
in the months leading up to the July 1992 incident.  The 
medical evidence does not indicate that the July 1992 episode 
resulted in an increase in severity of the preexisting lower 
back disorder.  38 U.S.C.A § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  In fact, the veteran saw a chiropractor on 
a weekly basis for basically the same complaints both before 
and after July 1992.  

Where the determinative issue is one of medical diagnosis or 
causation, only medical evidence is competent to establish 
such facts.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board finds the analysis and conclusions of Dr. 
Ramey most persuasive.  On the other hand, Dr. Raby's 
conclusions were based on the veteran's inaccurate history 
that his back problem started in July 1992; the objective 
record clearly shows that the veteran's lower back was 
symptomatic prior to that time, and that in fact he was 
treated for back pain and stiffness from March to July 1992.  

The service department physician, who saw the veteran in June 
1998 following the MRI, noted the veteran's history of a 
compression fracture in 1985 followed by a heavy lifting 
incident in 1992, and commented the "(t)hat is most likely 
the injury which caused most of his present and ongoing 
problems."  It is ambiguous as to which injury the physician 
is referring to - the compression fracture or the heavy 
lifting incident.  Taking it in the best light in view of the 
veteran's claim and assuming that he referred to the heavy 
lifting injury, the Board notes that this physician did not 
have access to the private medical evidence showing similar 
complaints and treatment both prior to July 1992 and 
afterwards.  Clearly, as exemplified by these reports, the 
veteran did not do "quite well" prior to July 1992.

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a lower back disorder.  There is no equipoise 
between the positive and negative evidence in this case, 
therefore no reasonable doubt issue is raised.  38 C.F.R. § 
3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

